Electronically Filed
                                                       Supreme Court
                                                       SCWC-15-0000446
                                                       14-FEB-2018
                                                       02:00 PM
                          SCWC-15-0000446

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                vs.

        BRIAN UNDERWOOD, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000446; CR. NO. 14-1-00622)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on January 1, 2018, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to HRAP Rule 34(c), move for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, February 14, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson